Citation Nr: 0125460	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of vendee loan indebtedness 
in the amount of $11,190.37, plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, Virginia 
Regional Office (RO) which denied the veteran's claim for a 
waiver of recovery of vendee loan indebtedness in the amount 
of $11,190.37, plus interest.  A hearing was held at the RO 
in June 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In August 1992, the subject property was purchased by the 
veteran and financed by a VA vendee loan in the amount of 
$70,000.  

3.  There was a default on the loan and the subject property 
was sold to VA in February 1995 which resulted in a debt of 
$11,190.37.  

4.  The veteran was at fault in the creation of the loan 
indebtedness.

5.  VA was not at fault in the creation of the loan 
indebtedness.

6.  The veteran would be unjustly enriched if a waiver of 
recovery of the loan indebtedness in the amount of $11,190.37 
plus interest, was granted.

7.  The veteran has the financial ability to permit repayment 
of the loan indebtedness without resulting in undue financial 
hardship to him, and repayment of the loan indebtedness would 
not be inequitable.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA vendee loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a) (2001).

2.  The veteran was free from fraud, misrepresentation, and 
bad faith in the creation of the loan guaranty indebtedness; 
however, recovery of the loan guaranty indebtedness in the 
amount of $11,190.37, plus interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 13, 1992, the veteran purchased a house in Norfolk, 
Virginia (i.e. the subject property), using a VA vendee 
mortgage loan.  The amount of the loan was $70,000, for a 
term of 30 years, with first payment due on October 1, 1992.  
In signing the Deed of Trust and Deed of Trust Note on that 
date, the veteran agreed to make certain monthly payments on 
the loan to VA until the note was fully paid.  He also agreed 
that the deed of trust was given to secure reimbursement to 
the holder (VA) of the note for any cost and expenses 
incurred (to include legal fees) or paid on account of any 
litigation which may arise, or to any indebtedness on the 
property, or in obtaining possession of the property after 
any sale.  

In monthly letters issued by the RO from January through May 
1993, the veteran was notified that his loan was in default; 
the latter few letters notified him that if the account was 
not brought current, foreclosure proceedings would be 
instituted.  In June and November 1993, the veteran agreed to 
and was put on a repayment plan, but ultimately, while 
payments were made intermittently during the subsequent 
months, the default was never cured. 

In a September 1994 letter, the veteran was advised that in 
order to avoid foreclosure proceedings he should either bring 
the account current and make all future payments on time, or 
attempt to sell the property to realize any equity that might 
have accumulated.  

In October 1994, a loan service representative at the RO, 
citing the veteran's history of missed mortgage payments and 
failure to comply with the two repayment plans, recommended 
termination of the portfolio (vendee) loan.  In December 
1994, the veteran's account was referred for foreclosure.  On 
February 21, 1995, the foreclosure sale was held, and VA, the 
highest - and apparently only - bidder, paid $61,729.90 for 
the subject property.  On the date of sale, the balance owed 
by the veteran on the loan was $69,323.14 plus interest.  

Following the sale of the property, it was determined that 
the veteran was responsible for calculated portfolio loan 
indebtedness in the amount of $11,190.37 plus interest.  The 
veteran was apparently notified of the debt in October 1999.  

In November 1999, the RO received the veteran's request for a 
waiver of recovery of the loan indebtedness.  The Committee, 
in their January 2000 decision, initially noted that the 
veteran had disputed the indebtedness but that the amount was 
explained to him in a January 2000 letter from the RO.  

In this regard, the Board notes that the indebtedness was 
arrived at as follows.  At the time of sale, the veteran owed 
$72,920.27, which include d $69,323.14 in principal balance 
on the loan, $2,626.13 in accrued interest, a $101.24 late 
fee, and $1,218 in legal fees; $349.70 in taxes and interest 
already held in an account was subtracted.  As noted, the 
property sold for $61,720.90, which left a debt in the amount 
of $11,190.37.  

The debt therefore is accurate.  In this regard the Board 
points out that the fees listed (legal, late fees, etc.) were 
contemplated in the Deed of Trust, and the Board has no doubt 
that they were reasonable.  It is noted that during the 
hearing, the appellant appears to have contended that the 
subject property was worth far more than what VA paid for it 
or that VA charged him too much for it when he originally 
purchased it.  Both scenarios, the veteran appears to 
contend, would have unfairly led to the debt.  The Board 
finds that such contentions are baseless.  

In this regard, the Board notes that while in December 1994 a 
default appraisal of $69,500 was given, a VA property 
analysis conducted in June 1995 in conjunction with the re-
listing of the property resulted in an appraised value of 
between $58,500 ("as is") and $62,500 (repaired); and 
ultimately, in September 1995, the property sold for $51,500.  
Clearly, there is no evidence that VA engaged in any unfair 
dealings in selling and repurchasing the property.  The Board 
will not engage in speculation regarding such things as the 
nature of the real estate market during the relevant time 
period or the like, and in any event such factors would not, 
to be frank, have a bearing in this matter.  

In sum, the Board finds that amount of the debt was 
appropriately arrived at, and it is not necessary to further 
address the veteran's arguments in that regard.

In the January 2000 Decision on Waiver of Indebtedness, the 
Committee determined that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  
However, the Committee denied the veteran's request for a 
waiver of recovery of the indebtedness, finding that the 
veteran was at fault in the creation of the debt and that, 
generally, that it would not be against the principles of 
equity and good conscience to require repayment of the debt.   

In this regard, the Board points out that the law and 
regulations authorize a waiver of collection of a loan 
guaranty indebtedness from an appellant where he or she has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 1.964(a) (2001).

The Board, after an independent review of the record, concurs 
with the Committee determination that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the indebtedness at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the indebtedness in the 
amount of $11,190.37 (plus interest) would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2001).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the indebtedness would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2001).

The veteran essentially contends that he was not at fault in 
the creation of the debt and that repayment of it would 
result in undue financial hardship.  During the June 2000 
hearing, he stated that soon after purchasing the property, 
he began having marital problems followed by financial 
difficulty.  The veteran also testified that he has recently 
retired and receives retirement income, and that his spouse 
is employed.  He noted that he received a lump sum "early 
out" payment in 1993 when he retired, but that he used the 
funds to pay off other debts.  He also noted that he owns a 
duplex and currently lives in part of it, and pays between 
$789-$790 per month towards a mortgage.   

Regarding fault, it is clear that the veteran knew or at the 
very least should have known that he voluntarily agreed to 
repay the VA vendee loan.  As noted above, the veteran signed 
the Deed of Trust and Deed of Trust Note on the date of 
purchase, and his responsibility for payment under the loan 
obligation was not contingent upon his marital or financial 
situation.  He was ultimately under direct control of the 
situation, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  

The Board finds that the veteran was at fault in the creation 
of the loan guaranty indebtedness.  The VA has absorbed a 
loss in this transaction.  Having freely entered into an 
agreement to make payments under the terms of the loan and  
to the extent of any claim or payment arising from the Deed 
of Trust agreement, he must be considered at fault in the 
creation of that loan guaranty indebtedness.  There is no 
evidence that the VA shared responsibility for the creation 
of the indebtedness.  

Notwithstanding this conclusion regarding the veteran's 
fault, the Board may take into consideration any mitigating 
factors, and a finding of fault can be tempered by a finding 
that the veteran made some efforts to avoid or minimize the 
loan guaranty indebtedness, specifically by selling the 
subject property when it became apparent that he would not be 
able to keep the loan current.  In this regard, however, from 
a review of the record, there is no indication that the 
veteran, although informed of the option to do so, made any 
effort to sell the home.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  The Board notes that the veteran was issued a 
blank copy of a VA Financial Status Report (FSR) at some 
point prior to the June 2000 hearing, and admitted during the 
hearing that he had yet to fill it out and/or return it.  
During the hearing he was supplied with another FSR to fill 
out and send back to the RO, but to date, the FSR has not 
been received.  The Board is of the opinion that VA has 
discharged its duty to assist in this regard, and will 
necessarily discuss this element based on the evidence of 
record.  


In this regard, the evidence - specifically the veteran's 
testimony - reflects that the veteran is currently in receipt 
of retirement income and that his spouse is employed.  His 
claimed expenses include a $790 mortgage payment and a doctor 
bill less than $1,000.  Given the limited financial 
information provided by the veteran (despite the RO's clear 
attempts to obtain an FSR from him, as noted above), the 
Board finds that that recovery of the indebtedness would not 
result in undue financial hardship on the veteran and deprive 
him of the basic necessities of life.  It should be pointed 
out it should that, with respect to any other debts the 
veteran may currently have, the Government is entitled to the 
same consideration as other creditors or potential creditors.  

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. 
§ 1.965(a) (2001), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  The Board finds that recovery 
of the indebtedness would not defeat the purpose of the VA 
loan guaranty program, and that the veteran would be unjustly 
enriched if waiver of the loan indebtedness is granted.  
Further, there is no evidence showing that the veteran 
changed positions to his detriment in reliance upon the VA 
loan program or that requiring repayment of the indebtedness 
would defeat the purpose of the VA loan program.

The facts of this case do not demonstrate that recovery of 
the indebtedness would be against the principles of equity 
and good conscience.  38 C.F.R. §§ 1.964, 1.965 (2001).  
Thus, the Board concludes that a waiver of recovery of the 
indebtedness of VA loan guaranty benefits at issue in this 
appeal (i.e. $11,190.37, plus interest) is not warranted.  In 
reaching these conclusions the Board finds that the evidence 
of record is not so evenly balanced that there is doubt as to 
any material issue. 

As a final point, the Board notes that during the pendency of 
the appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is, 
generally, applicable to the veterans' claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).   
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim (not necessarily relevant in this type of 
claim), and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim. 

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of the indebtedness in this matter.  However, by 
virtue of the September 2000 Statement of the Case, the 
veteran has been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  It is again noted that the RO has attempted on at 
least two occasions to obtain detailed financial information 
from the veteran, to no avail.  


ORDER

The appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

